Citation Nr: 1623586	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-36 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested by left chest numbness (radicular group paralysis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military duty from February 1976 to February 1979.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony during a personal hearing before a Veterans Law Judge (VLJ) in June 2013 that was conducted by videoconference.  Unfortunately, the VLJ who presided over the hearing is no longer employed by the Board.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In June 2015, the Board sent a letter to the Veteran, that explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  Later that month, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

In January 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In a September 2015 decision, the Board denied service connection for bilateral ankle and left ear disorders, granted a 10 percent rating for a facial scar throughout the appeal period, and a 10 percent rating for a chest scar from November 14, 2013 to May 12, 2014, and denied an initial compensable rating for a left arm scar.  At that time, the Board remanded the claim for service connection for left chest numbness to the AOJ for further development.  The Board notes that a corrective order is being separately issued with regard to the claim for an increased initial rating for the chest scar.

A January 2015 rating decision denied service connection for posttraumatic stress disorder (PTSD).  The Board construes the Veteran's statement received on March 31, 2015 as a new claim for that benefit (VBMS 3/31/15, VA21-4138, Statement in Support of Claim, p.1).  See 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (codified at 38 C.F.R. §§ 19.23-19.24 (2015)) (requiring that claims and notices of disagreement be filed on standard forms).  The matter is referred to the AOJ for appropriate development and consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A disability manifested by chest numbness, worse in the proximal distribution on the left chest wall, is proximately due to the service-connected healed, residual scar of the chest (chest scar).


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by left chest numbness are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Contentions

The Veteran seeks service connection for a disability manifested by left chest numbness associated with an in-service attack that led to his service-connected chest scar, or to the chest scar.  He initially claimed the chest numbness as a separate disorder but, during his appeal, associated it with his chest scar (VBMS 7/31/08, VA 21-526, Veterans Application for Compensation or Pension, p.6; VBMS 11/14/13, Hearing Testimony, p. 6).

Service connection for a chest scar was granted by the RO in the February 2009 rating decision.

Legal Criteria

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

A current disability manifested by chest numbness is established by the medical evidence of record, as the November 2015 VA examiner noted that the Veteran had a large scar on his chest with numbness around the scar worse in the proximal distribution on the left chest wall (VBMS 11/14/15, C&P Exam, p. 2).  

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disability and the in-service disease or injury.

In numerous written statements during the course of his appeal, the Veteran reported that he sustained neck, and left chest and arm, wounds when he was slashed by another soldier in July 1976 (see e.g. VBMS 8/25/08, VA 21-4138 Statement in Support of Claim, p.1; VBMS 1/4/11, VA 9 Appeal to Board of Appeals; VBMS 11/21/11 VA 21-41-38, Statement in Support of Claim, p. 1; VBMS 10/11/13 VA 21-4138, Statement in Support of Claim, p. 1; VBMS 10/11/13, Correspondence, p. 1).  A January 2009 VA examiner noted that the Veteran was attacked by another soldier who used a box cutter (VBMS 1/8/09, VA Examination, p.1).

Since the attack, the Veteran experienced pain and numbness (VBMS 8/31/10, VA 9 Appeal to Board of Appeals).

Service treatment records show that, in August 1976, sutures were removed from wounds on the Veteran's chest, neck, and left arm without complications.  The wounds appeared to be healing without infection.  

The post service evidence includes the January 2009 VA examination report, that reflects the Veteran's account of being attacked by another marine with a box cutter.  That soldier evidently received some very disturbing news and used the box cutter to slash the Veteran who was nearest to him when he entered the barracks.  The Veteran's wounds bled a lot and a sergeant had pressure on all his wounds and held it there until they could get him to the hospital.  

The examiner noted that the Veteran had a scar, over 10 inches long, on his right upper chest that angled down across the xiphoid process to the left side on a diagonal from right to left.  The examiner did not discuss chest numbness.

During his November 2013 Board hearing, and in his August 2010 substantive appeal, the Veteran reported that he experienced pain and numbness since the attack in service (VBMS 11/14/13, Hearing Testimony, p. 6; VBMS 8/3/10 VA 9 Appeal to Board of Appeals, p.1).  He is competent to report observable symptoms of chest disability, such as chest numbness.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

At a May 2014 VA examination, the Veteran did not discuss chest numbness.

The November 2015 VA examiner noted that the Veteran was having numbness around the chest scar site.  There was no opening or breakdown of the scar.  The scar was linear in fashion.  The examiner remarked that the Veteran had a large scar on the chest with numbness around the scar worse in the proximal distribution on the left chest wall.  It did not affect his breathing or muscle strength in the chest.

In the examiner's opinion, the Veteran's claimed chest numbness was at least as likely as not (50 percent or greater probability) causally related to the service-connected chest scar.  The examiner explained that the Veteran's service treatment records were reviewed (and showed that he) did have lacerations to his chest that required numerous sutures to repair.  It was reasonable to conclude, based on the literature, that there could be some numbness around the scar based on the depth of the wound.  The Veteran's numbness was localized to the area around the scar.

The examiner found that the Veteran's chest numbness was casually related to the Veteran's chest scar and did not find his report of the onset of chest numbness after the chest wound in service incredible or inconsistent with the circumstances of his service.  There is no medical opinion of record to dispute the examiner's finding.

The Veteran provided credible reports regarding his chest wound in service.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. at 19.

Given that service treatment records include the Veteran's treatment for chest wound sutures in August 1976, and that the November 2015 examiner reported numbness around the chest scar worse in the proximal distribution on the left chest wall casually related to the chest scar, a disability manifested by chest numbness is proximately due to service-connected chest scar disability.  With resolution of reasonable doubt in the Veteran's favor, service connection for a disability manifested by chest numbness around the chest scar, worse in the proximal distribution on the left chest wall, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board notes that the currently assigned rating for the scar itself contemplates different symptomatology, so the award herein does not violate the principles of pyramiding under 4.14.


ORDER

Service connection for a disability manifested by left chest numbness, worse in the proximal distribution on the left chest wall, is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


